[img1.gif]


 

 

By Federal Express and Email

 

February 15, 2008

 

Subject: Separation and Release Agreement

 

Dear Michael:

 

Your employment with Marsh & McLennan Companies, Inc. (the “Company”), and your
service as a member of the Board of Directors of the Company, terminated
effective January 29, 2008, (the “Separation Date”). This letter (the
“Agreement”) sets forth our understanding and agreement concerning your
separation from the Company, as follows:

1.

Your compensation, payments and benefits from the Company, whether or not you
sign this Agreement, shall be as follows (in each case less applicable statutory
deductions and authorized withholdings):

 

a.

You will be paid your base salary through the Separation Date.

 

b.

You will be paid for any reimbursable business expenses that have not yet been
reimbursed to you.

 

c.

You will be entitled to pay in lieu of two weeks accrued vacation.

 

d.

You will receive at the appropriate time, under separate cover, general
information about your rights to elect group health insurance continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

 

e.

You will be eligible to receive a bonus for the calendar year 2007, which bonus
will be determined by the Compensation Committee of the Company Board of
Directors (the “Committee”) in its sole discretion following the Separation
Date; provided that the amount of such bonus may be zero.

Nothing in this Agreement is intended to impair any of these rights.

 



 



 

2.

Provided you agree to and accept the terms of this Agreement on or before March
11, 2008, and do not timely revoke your acceptance as provided in paragraph 14
below, the Company shall provide you with the following additional benefits,
less applicable withholdings and authorized deductions (the “Separation
Benefits”):

 

a.

Within thirty (30) days of the expiration of such revocation period, the Company
shall pay you Seven Million One Hundred Fifty Thousand Dollars ($7,150,000) in
accordance with your employment agreement with the Company entered into as of
July 20, 2005 (the “Employment Agreement”).

In accordance with the Employment Agreement, in the event that there is a Change
in Control (as defined in the Company’s 2000 Senior Executive Incentive and
Stock Award Plan, in effect on the Separation Date) within the six (6) months
immediately following the Separation Date, the Company will pay to you an
additional $3.575 million within thirty (30) days following the Change of
Control.

 

b.

In accordance with the Employment Agreement, effective upon the Separation Date,
equity-based awards granted to you become fully vested. Accordingly, as of the
Separation Date, 293,409 Restricted Units and 128,469 shares of Restricted Stock
which were granted to you pursuant to the Marsh & McLennan Companies, Inc. 2000
Senior Executive Incentive and Stock Award Plan are fully vested. Included in
the vested Restricted Units are 151,126 MMC Performance Restricted Units granted
to you in 2006 and 2007. All of the vested Restricted Units and shares of
Restricted Stock will be distributed within thirty (30) days of the expiration
of the revocation period.

 

c.

Effective upon the Separation Date, you have 820,967 outstanding stock options
from three separate grants, of which 343,938 were vested prior to the Separation
Date and of which 477,029 vested on the Separation Date in accordance with the
Employment Agreement. The vested options will be exercisable for five years
following the Separation Date, subject to a performance contingency. With
respect to the Stock Options granted to you in 2005 (426,621 stock options), the
options are exercisable only if after vesting, the closing price of MMC common
stock is at least 115% of the exercise price for 30 consecutive trading days.
With respect to the remaining stock options, the options are exercisable only
if, after vesting, the closing price of MMC common stock is at least 115% of the
exercise price for 10 consecutive trading days. The options will be exercisable
for five years following the Separation Date, but only after the time that the
applicable contingency is met prior to the expiration of the five year period.

 

 

-2-



 

 

d.

The Company will provide, at your request, a six (6) month executive
outplacement counseling program at a level and by an outplacement firm to be
selected by the Company. You must commence such counseling within sixty (60)
days.

 

 

e.

You will be permitted to participate in the Executive Financial Services Program
through December 31, 2008.

   

 

f.

The Company will provide you with an offsite office and administrative support
for one (1) year following the Separation Date.

   

 

g.

As set forth in paragraph 3 below, you may elect group health insurance
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or the MMC Retiree Medical Plan. Alternatively, you may elect to
receive the welfare benefit described below (the “Welfare Benefit”) in lieu of
such COBRA continuation coverage or the MMC Retiree Medical Plan. The Welfare
Benefit provides continuation of group welfare coverage comparable to the
coverage provided to similarly-situated active participants for 12 months
following your termination of employment, followed immediately by coverage for a
period, and on a basis, that is substantially similar to the COBRA continuation
coverage that would apply if your termination of employment occurred at the
conclusion of such 12-month period. The premium contribution for the first 12
months will be the same as the premium contribution for similarly-situated
active participants, except that your premium contribution will be made on an
after-tax basis and the Company will impute taxable income equal to the
difference between the premiums paid by you and the full premium cost for
similarly situated COBRA participants. Thereafter, the premium contribution will
be the same as for similarly-situated COBRA participants. Provision of the
Welfare Benefit is subject to your satisfying and continuing to satisfy all
requirements necessary to maintain such coverage, including without limitation,
paying your share of all required premiums on a timely basis. Note that if you
elect the Welfare benefit you will not be able to thereafter elect to receive
coverage under the MMC Retiree Medical Plan.

 

3.

As of the Separation Date, you will cease to participate as an active employee
in all Company benefit plans and programs, subject to your rights under the
terms and conditions of such benefit plans and programs, and your right to elect
certain health care continuation coverage under COBRA, the MMC Retiree Medical
Plan or the Welfare Benefit as provided in subparagraph 2(g). All employee
benefits in effect while you were actively employed by the Company will be
governed in accordance with the terms and conditions of the applicable Company
plan.

 

 

 

-3-



 

4.

 

 

 

a.

During the period commencing on the Separation Date and ending on March 31, 2008
(the “Transition Period”), you will serve as a consultant to the Company,
assisting the Company in the transition process relating to your separation from
employment (including assisting your successor in the transition of your duties
and responsibilities to such successor) and on other projects as may reasonably
be requested by the Board of Directors of the Company (the “Board”) or the
then-Chief Executive Officer of the Company (the “New CEO”) (such services, the
“Transition Services”). You will provide the Transition Services as an
independent contractor and not as an employee of the Company, and during the
Transition Period you shall not participate in any employee benefit or
compensation plans, policies or arrangements applicable to employees of the
Company or any of its affiliates, other than as specifically stated herein in
your capacity as a former employee of the Company.

 

b.

During the Transition Period, you will report to the Board and the New CEO, and
you will devote an amount of time necessary to perform the Transition Services,
it being understood that (i) such Transition Services will not involve full-time
service to the Company, provided that, in any event, you and the Company intend
that the Transition Services will not exceed 20% of the average level of
services you performed for the Company during the applicable period prior to the
Separation Date (it being the intent of the parties that you will incur a
“separation from service” (as such term is used in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) on the Separation Date) and (ii)
you will not be required, without your consent, to perform the Transition
Services at a location other than the office to be provided to you pursuant to
subapragraph 2(f) and, if requested by the Board or the New CEO, the Company’s
principal executive offices (other than as a result of normal business travel
arrangements).

 

c.

During the Transition Period, the Company will pay you a consulting fee at a
monthly rate of $333,333 (the “Transition Services Fee”) for each of January,
February and March 2008, payable in equal installments no less frequently than
monthly during the Transition Period. The Transition Services Fee shall be
reduced by the amount of salary paid to you during 2008. Because you will be
rendering the Transition Services pursuant to this Agreement as an independent
contractor and not as an employee, you shall be solely responsible for the
payment of all Federal, state and local taxes that are required by applicable
laws or regulations to be paid with respect to the Transition Services Fee. The
Company will reimburse

 

 

 

-4-



 

 

 

you for all necessary and reasonable business expenses incurred by you in the
performance of the Transition Services in accordance with the Company’s regular
practices and policies.

 

d.

In the event that, during the Transition Period, you engage in an act that would
have constituted Cause under the Employment Agreement, the Company may elect to
terminate the Transition Services and the Transition Period by written notice to
you, in which case the Company will cease to have any obligation to pay you any
portion of the Transition Services Fee from following the date of such
termination, and you will be required to repay to the Company any portion of the
Transition Services Fee paid to you following your commission of the act
constituting Cause. You shall have the right to discontinue providing the
Transition Services and terminate the Transition Period at any time, for any or
no reason, by providing the Company with written notice of your desire to
terminate the Transition Services and the Transition Period, which notice shall
be given ten (10) days prior to the date you intend to terminate the Transition
Period. You acknowledge and understand that the Company’s obligation to pay the
Transition Services Fee will terminate on the date your obligation to provide
the Transition Services is terminated pursuant to the preceding sentence. You
further acknowledge and agree that you (i) shall be required to repay to the
Company any portion of the Transition Services Fee paid to you following your
breach of any of the covenants set forth in paragraph 10 of this Agreement and
(ii) shall not be entitled to the payment of any portion of the Transition
Services Fee following such breach.

5.

You acknowledge and agree that, except as expressly provided in this Agreement,
you are not entitled to and will not receive any additional consideration,
compensation, payments or benefits of any kind from the Company including,
without limitation, any notice, bonus or severance payments under the Employment
Agreement, and that no representations or promises to the contrary have been
made to you.

6.

In exchange for the Separation Benefits, which you acknowledge constitutes
sufficient consideration to support this Agreement, you agree as follows:

 

a.

You, on your own behalf and on behalf of your heirs, executors, successors and
assigns, hereby knowingly, voluntarily and unconditionally release, waive and
fully discharge the Releasees (as such term is defined in subparagraph 6(f)
below) from any and all legal claims, liabilities, suits, causes of action
(whether before a court or an administrative agency), damages, costs, attorneys'
fees, interest, injuries, expenses, debts or

 

 

-5-



 

demands of any nature whatsoever, whether known or unknown, liquidated or
unliquidated, absolute or contingent, at law or in equity, that were or could
have been filed with any Federal, state or local court, agency, arbitrator or
any other entity, based directly or indirectly on your employment with and
separation from the Company, or based on any other alleged act or omission by or
on behalf of MMC or any of its subsidiaries prior to your signing this
Agreement. Without limiting the generality of the foregoing, this paragraph
specifically includes all: (i) claims arising out of or relating to your
employment, compensation and benefits with MMC or any of its subsidiaries or the
termination of such employment, including without limitation claims for stock
options, restricted stock units, performance-based restricted stock units, stock
bonus units, deferred stock units, or claims under any incentive compensation
plan of MMC or any of its subsidiaries; (ii) claims based on breach of contract
(express or implied), including, without limitation, all claims based on,
concerning or arising out of the Employment Agreement; (iii) claims based on
tort, harassment, intentional infliction of emotional distress, defamation,
negligence, privacy, employment discrimination, retaliation, discharge not for
just cause, constructive discharge and wrongful discharge; (iv) claims under the
Age Discrimination in Employment Act of 1967, as amended ("ADEA"), the Older
Workers Benefit Protection Act of 1990 ("OWBPA"), Executive Order 11,141 (age
discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Civil Rights Acts of 1866 and 1871, Sections 1981
through 1988 of Title 42 of the United States Code, as amended, 41 U.S.C. § 1981
(discrimination), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the Employee Retirement Income Security Act of
1974, as amended, the New York State and New York City Human Rights Laws, the
New York Labor Law, the New York Constitution, and as such laws have been or may
be amended, any Federal, state or local fair employment, civil or human rights
laws, wage and hour laws and wage payment laws, and any and all other Federal,
state and local or other statutes, laws, ordinances, regulations and orders;
(v) claims under common law; and, (vi) claims under any Company policy,
procedure, bylaw or rule.

 

 

b.

You acknowledge that you are further waiving your right to receive money or
other relief in any action instituted by you or on your behalf by any person,
entity or governmental agency in respect of matters covered by this paragraph 6.
Nothing in this paragraph 6 shall limit the rights of any governmental agency or
your right of access to, cooperation or participation with any governmental
agency, including the U.S. Equal Employment Opportunity Commission. You further
agree to waive your

 

 

-6-



 

rights under any Federal, state or local statute or regulation that provides
that a general release does not extend to claims that the releasor does not know
exists or does not suspect to exist in the releasor's favor at the time of
executing the release, which if known to the releasor must have materially
affected the releasor's settlement with the releasee.

 

 

c.

You acknowledge that you have received all leave to which you may have been
entitled, including leave pursuant to the federal Family and Medical Leave Act
and any similar state or local laws, and that you have not been discriminated or
retaliated against in any way for requesting or taking such leave.

 

d.

You acknowledge and agree that your waiver of rights under this paragraph 6 is
knowing and voluntary and in compliance with the OWBPA.

 

e.

This paragraph 6 shall not waive or release any rights or claims that you may
have that arise after the date this Agreement is executed by you, including,
without limitation, any rights or claims that arise under the ADEA after the
date of this Agreement, and shall not constitute a waiver of any
post-termination health continuation insurance benefits required under Federal,
state or local law.

 

f.

For purposes of this Agreement, the term “Releasees” includes the Company, and
all of its past and present direct and indirect parents, subsidiaries,
affiliates, divisions, predecessors, successors, assigns and representatives,
and all of their respective past and present benefit and severance plans, plan
administrators, insurers, agents, shareholders, officers, directors, employees,
attorneys and representatives, whether acting as agents or in individual
capacities, and this Agreement shall inure to the benefit of and shall be
binding upon and enforceable by all such entities and individuals.

7.

You hereby resign from all offices, directorships and fiduciary positions with
the Company and all of its affiliates and employee benefit plans, and agree to
promptly execute such documentation as the Company may reasonably request to
effect such resignations. You hereby grant an irrevocable power of attorney to
the General Counsel of the Company to act on your behalf in this regard if you
do not promptly take any such requested action.

8.

Except as may otherwise be provided in paragraph 4, you acknowledge and agree
that the Company shall have no obligation now or at any time in the future to
rehire, engage or employ you in any capacity, including as an independent
contractor or consultant, or to affirmatively assist you in any employment
efforts. You further agree that, if you seek employment or any other
remunerative

 

 

-7-



 

relationship with the Company, a rejection of your application or inquiry will
not constitute a breach of this Agreement or a violation of law in any manner
whatsoever by the Company.

 

9.

You agree that you will not recover upon, or otherwise enforce or accept monies
from, any judgment, decision or award upon any claim released by you in this
Agreement.

10.

 

 

 

a.

You understand and agree that all work files, papers, documents, memoranda,
letters, handbooks and manuals, spreadsheets, emails, facsimiles and other
communications written, authorized, signed, received or transmitted by you
during your employment with the Company, or during the process of your being
hired by the Company, and any Company property including, without limitation,
any computer hardware or software, or communications equipment in your
possession, are and remain the property of the Company and, as such, are not to
be removed from the Company's offices. In addition, any such Company property
that you possess, but is not in the Company's offices, is to be returned
immediately. By signing this Agreement, you confirm that you will not retain in
your possession or under your control any of the documents, materials or
property described in this subparagraph 10(a), including copies in any format,
and that you will not be eligible to receive any portion of the Separation
Benefits unless and until all such documents, materials and/or property are
returned to the Company.

 

b.

You acknowledge and re-affirm your continuing obligations to the Company with
respect to confidential or proprietary information and trade secrets to which
you had access during, and work product developed in connection with, your
employment with the Company. You agree that you shall not at any time or for any
purpose whatsoever disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company, including any trade
secret or proprietary or confidential information of any customer or client or
other entity to which the Company owes an obligation not to disclose such
information, which you acquired during your employment with the Company,
including, without limitation, records kept in the ordinary course of business
except (i) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company, or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order you to divulge, disclose or make accessible such
information; (ii) as to such confidential information that becomes

 

 

-8-



 

generally known to the public or trade without your violation of this paragraph
10; or, (iii) to your spouse and personal tax and financial advisors as
reasonably necessary or appropriate to advance your tax, financial and other
personal planning (each an "Exempt Person"); provided, however, that any
disclosure or use of any trade secret or proprietary or confidential information
by an Exempt Person shall be deemed to be a breach of this paragraph 10 by you.

 

 

c.

You represent that, as of the date of this Agreement, you have not violated, and
are not currently in violation of, any of the confidentiality obligations set
forth in this paragraph 10, or any confidentiality obligations you may have
under any agreement entered into by you in connection with your employment with
the Company, including without limitation the Employment Agreement.

 

d.

You represent that, prior to the Separation Date, you disclosed to the Company,
in accordance with applicable policies and procedures, any and all information
relevant to any investigation of business practices involving MMC or any
subsidiary conducted by any government agency or to any existing, threatened or
anticipated litigation involving MMC or any subsidiary, whether administrative,
civil or criminal in nature. You further represent that you are otherwise
unaware of any wrongdoing committed by any current or former employees of MMC or
any subsidiary that has not been disclosed by you. You agree that you will
cooperate fully with MMC or any subsidiary in connection with any matter arising
out of or related to your former employment, including, without limitation, any
investigation of business practices involving MMC or any subsidiary conducted by
any government agency, or any existing or future litigation involving MMC or any
subsidiary, whether administrative, civil or criminal in nature (collectively,
the “Disputes”), in which and to the extent the Company should reasonably deem
your cooperation necessary. Such cooperation shall include appearing from time
to time at the offices of MMC or any subsidiary or their counsel for conferences
and interviews and in general providing the officers of MMC or any subsidiary
and their counsel with the full benefit of your knowledge with respect to any
such matter. You further agree to render such cooperation in a timely fashion
and at such times as may be mutually agreeable to the parties. You further agree
that you shall in no event cooperate with any party that is or may be adverse to
MMC in any Dispute unless you are required to do so by applicable law; provided
that (i) you shall have first promptly notified the General Counsel of the
Company in writing of your required cooperation in such Dispute and (ii) the
Company shall have exhausted all remedies available to the Company in order to
prevent you from so cooperating.

 

 

-9-



 

 

e.

Nothing in this Agreement will limit your right under applicable law to provide
truthful and complete information to judicial, administrative, governmental or
regulatory authorities in connection with any investigation of alleged
wrongdoing by MMC or any subsidiary.

 

f.

You agree that, in the event you are convicted of a crime or plead guilty to a
crime in connection with any investigation of business practices involving MMC
or any subsidiary conducted by any government agency, you will return to the
Company within thirty (30) days of such conviction or plea any payments made to
you pursuant to paragraphs 2 and 4 of this Agreement.

11.

 

 

 

a.

You acknowledge and agree that solely by reason of your employment by MMC or any
subsidiary, you came into contact with a significant number of the clients and
prospective clients of MMC and its subsidiaries, and have been provided with
confidential and proprietary information and trade secrets, including those
regarding such clients, prospective clients and related information.

 

b.

You acknowledge and agree that during the Transition Period and for a period of
twenty-four (24) months following the Separation Date, you will not, directly or
indirectly, (i) engage in any Competitive Activity (as such term is defined
below) or, (ii) whether on behalf of yourself or any other person or entity (x)
solicit any customer or client of MMC or its subsidiaries with respect to a
Competitive Activity or (y) solicit or employ any employee of MMC or its
subsidiaries for the purpose of causing such employee to terminate his or her
employment with MMC or the subsidiary; provided that your provision of the
services contemplated by that certain agreement by and between you and the Los
Angeles Police Department, dated as of June 15, 2001, shall not in and of itself
be deemed a violation of this subparagraph 11(b).

 

c.

For purposes of this Agreement, "Competitive Activity" shall mean your engaging
in an activity, whether as an employee, consultant, principal, member, agent,
officer, director, partner or shareholder (except as a less than I% shareholder
of a publicly traded company), competitive with any business of MMC or its
subsidiaries conducted as of the Separation Date; provided, however, that you
may be employed by or otherwise associated with (i) a business of which a
subsidiary, division, segment, unit, etc. is in competition with MMC or any
subsidiary, but as to which such subsidiary, division, segment, unit, etc., you
have absolutely no

 

 

-10-



 

direct or indirect responsibilities or involvement, or (ii) a company where the
Competitive Activity is, (x) from the perspective of such company, de minimis
with respect to the business of such company and its affiliates, and, (y) from
the perspective of MMC and its subsidiaries, not in material competition with
MMC or any subsidiary.

 

d.

You acknowledge and agree that the covenants contained in this paragraph 11 are
reasonable and necessary to protect the confidential information and goodwill of
MMC and its subsidiaries. You further acknowledge and agree that your experience
and capabilities are such that the provisions of this paragraph 11 will not
prevent you from earning a livelihood.

12.

You agree that, except as required by law, you will not make any communication,
written or oral, that disparages, criticizes or otherwise reflects adversely on,
encourages any adverse action against, or impairs the reputation of the Company,
and all of its past and present direct and indirect parents, subsidiaries,
affiliates, divisions, predecessors, successors, assigns and representatives,
and all of their respective past and present officers, directors, employees,
attorneys and representatives, whether acting as agents or in individual
capacities.

13.

The making of this Agreement is not intended, and shall not be construed, as an
admission that the Company has violated any federal, state or local law,
ordinance or regulation, breached any contract, or committed any wrong
whatsoever against you.

14.

The parties to this Agreement intend for the benefits and payments provided
pursuant to this Agreement to comply with the provisions of Section 409A of the
Code, but the Company does not represent, warrant or guarantee that such
benefits and payments will not be subject to “additional tax” or other adverse
tax consequences under Section 409A of the Code.

15.

 

 

 

a.

You acknowledge that: before signing this Agreement, you were given a period of
twenty-one (21) days in which to review and consider it; that you have, in fact,
carefully reviewed this Agreement; and, that you are entering into it
voluntarily and of your own free will. You further acknowledge that you have
been advised to consult with an attorney before signing this Agreement, and
that, to the extent you wished to do so, you have done so. You acknowledge that
you have read this Agreement in its entirety, that you have had an opportunity
to have all of its provisions explained by independent legal counsel of your own
choice and that you fully understand the terms and legal effect of this
Agreement. You agree that if

 

 

-11-



 

you execute this Agreement before the end of the 21-day period, such early
execution was completely voluntary, and that you had reasonable and ample time
in which to review this Agreement.

 

b.

You agree that, for a period of seven (7) days after you sign this Agreement,
you have the right to revoke it by providing written notice to Leon J. Lichter,
Vice President, Benefits & Compensation Counsel, Marsh & McLennan Companies,
Inc., 1166 Avenue of the Americas, New York, New York 10036. For this revocation
to be effective, written notice must be received by Mr. Lichter no later than
the close of business on the seventh (7th) day after you sign this Agreement.
Notwithstanding anything contained herein to the contrary, this Agreement will
not become fully effective and enforceable until after the expiration of the
seven-day revocation period.

16.

This Agreement contains the entire agreement between you and the Company with
respect to the subject matter hereof, and supersedes and terminates any and all
previous agreements and understandings between you and the Company, whether
written or oral. This Agreement may not be changed orally, and no modification,
amendment or waiver of any of the provisions contained in this Agreement, nor
any future representation, promise or condition made in connection with the
subject matter of this Agreement, shall be binding upon any party hereto unless
made in writing and signed by such party.

17.

In the event any provision of this Agreement shall be held to be void, voidable,
unlawful or, for any reason, unenforceable, the remaining portions shall remain
in full force and effect; provided, however, that if paragraph 6 is held to be
unenforceable, you agree to promptly execute a valid waiver and release in favor
of the Releasees. The unenforceability or invalidity of a provision of this
Agreement in one jurisdiction shall not invalidate or render that provision
unenforceable in any other jurisdiction.

18.

This Agreement is governed by the laws of the State of New York, irrespective of
conflict of laws principles.

19.

Any dispute or controversy arising from or relating to this Agreement, your
employment with the Company or the termination thereof shall be resolved by
binding arbitration before a single arbitrator, to be held under the auspices of
the American Arbitration Association ("AAA") in New York City, or in any other
location mutually agreed to by the Company and you, in accordance with the
Commercial Arbitration Rules of the AAA then in effect. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Without prejudice to the foregoing, you agree that the Company may seek

 

 

-12-



 

provisional relief from a court of competent jurisdiction (i) in aid of such
arbitration or to prevent any award sought from being rendered ineffectual, or
(ii) to preserve or enforce the Company's rights under paragraphs 10 and 11 of
this Agreement.

20.

This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors and assigns.

21.

If the terms of this Agreement are acceptable to you, please indicate your
agreement by signing and dating the enclosed copy and returning it to Leon J.
Lichter, Vice President, Benefits & Compensation Counsel, Marsh & McLennan
Companies, Inc., 1166 Avenue of the Americas, New York, New York 10036.

Very truly yours,

MARSH & McLENNAN COMPANIES, INC.

By:

 

/s/ Ian Lang                                      
                                                 

The Rt. Hon. Lord Lang of Monkton, D.L.

Chairman, Compensation Committee of the Board of Directors

 

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

AGREED AND ACCEPTED:

Michael G. Cherkasky

 

/s/ Michael G. Cherkasky         
                                  2-15-08        

Signature

Date

 

 

 

-13-

 

 